         IN THE UNITED STATES DISTRICT COURT
     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                  ASHEVILLE DIVISION
                     1:12 CR 105-2

UNITED STATES OF AMERICA,          )
                                   )
v.                                 )                  ORDER
                                   )
RONALD JEREMY KNOWLES,             )
                                   )
               Defendant.          )
__________________________________ )

     This matter is before the Court on the Motion for Admission Pro

Hac Vice and Affidavit (Doc. 62) (“Motion”) filed by Assistant Federal

Defender Mary Ellen Coleman.

     Currently pending against Defendant is a petition alleging that he

violated the terms and conditions of his supervised release. (Doc. 58).

Defendant made an initial appearance on the petition on February 28,

2020 at which time Ms. Coleman was appointed to represent him. A

detention hearing was scheduled for later that day.

     The Motion, which was filed in the interim prior to the detention

hearing, seeks the admission of Lawrence W. Crane of the Bar of South

Carolina. At the detention hearing, the Court noted the filing of the

Motion but reserved ruling on it at that time.
     18 U.S.C.A. § 3006A states in part as follows:

              If at any time after the appointment of counsel the
              United States magistrate judge or the court finds
              that the person is financially able to obtain counsel
              or to make partial payment for the representation,
              it may terminate the appointment of counsel or
              authorize payment as provided in subsection (f), as
              the interests of justice may dictate.

              18 U.S.C.A. § 3006A(c).

As Mr. Crane has apparently been retained, it is not clear that Defendant

remains financially eligible for continued representation by appointed

counsel.

     Further, while Defendant remains free to retain the counsel of his

choice, Mr. Crane’s pro hac vice admission would require the involvement

of local counsel, and if Defendant is no longer eligible for appointed

counsel, Ms. Coleman would not be able to serve in this role.

     Accordingly, Defendant is directed to submit a response providing

his position with respect to these issues within 10 days of the filing of

this Order.

                                Signed: March 30, 2020
